Title: James Madison to James Monroe, 22 September 1827
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Sepr. 22. 1827
                            
                        
                        
                        
                        I have recd. a letter from H. Lee dated Nashville Aug. 24. stating that he had corresponded with Genl.
                            Armstrong on the subject of the provisional order to Genl. Jackson of July 18. 1814, authorizing him on certain conditions
                            to take possession of Pensacola; which order was not recd. by the General till on or about the 14th. of March 1815; and then
                            open, and the envelope without postmark; and though recd. from the post office, was endorsed "by Express"; that to
                            enquiries as to the causes Secretary Armstrong’s reply was "The letter from me authorizing the attack on Pensacola, but
                            kept back till January, was written, recorded, and as I am assured by Genl. Parker, regularly dispatched from the
                            Office for conveyance to the General by mail. Some one having the power must have stopped it at the post office or in the
                            hands of one of the Clerks; and unless the President of that day shall deny that he had any agency or privity in the
                            stoppage, I shall conclude that it was a measure directed by him of which I was to be kept unacquainted". Lee adds "I have
                            been further informed, tho’ in a manner too round about, to be yet a while positively relied on, that Parker has asserted,
                            that the day after the letter was put into the p. office, happening to go into the Dept. of State, he saw it lying on that
                            Secretary’s table". Much importance appears to be attached by Lee to this affair, as "bearing on the salutary vigour of
                            Genl. Jackson in his unauthorized attack on Pensacola; and he requests from me any lights I
                            may be able to throw on it; as also on the Creek & Louisiana Campaigns.
                        I have given the answers which I thought due to the request of Lee & to the insinuation of
                            Armstrong. It is very probable that you have been written to as well as myself. If you know more of the matter than I do,
                            drop me a line. I have no recollections, if I ever had any knowledge of the history given of the incidents to the order in
                            question, nor can I now even lay my hand on a copy of it.
                        If you shd. be called this Autumn, by your private affairs to Albemarle, apprize me of the time I may expect
                            you here, on your way All happiness to you & the circle of which you are the center.
                        
                        
                            
                                James Madison
                            
                        
                    